Citation Nr: 0001811	
Decision Date: 01/21/00    Archive Date: 01/28/00

DOCKET NO.  98-16 147A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a low back disorder, to 
include as secondary to the service-connected 
epididymitis/groin muscle strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from September 1988 until 
September 1991 and from October 1992 until October 1996.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision in April 1998 from the Wichita, Kansas Medical and 
Regional Office Center (RO) which denied service connection 
for a low back disorder, to include as secondary to the 
service-connected epididymitis/groin muscle strain.


FINDINGS OF FACT

1.  Service connection has been established for groin muscle 
strain.

2.  A VA physician concluded upon physical examination in May 
1999 that pain in the veteran's groin and low back areas were 
related.  


CONCLUSION OF LAW

The claim of entitlement to service connection for a low back 
disorder, to include as secondary to the service-connected 
epididymitis/groin muscle strain, is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved in this appeal 
is whether the appellant has presented evidence that the 
claim is well grounded; that is, that the claim is plausible.  
In order for a direct service connection claim to be well 
grounded, there must be (1) a medical diagnosis of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  Epps, 
126 F.3d at 1468; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).  In order for there to be a well-grounded claim for 
service connection for disability as secondarily due to 
service-connected disability, there must be competent (i.e. 
medical) demonstration of current disability, as well as 
competent evidence of a nexus between current disability and 
service-connected disability.  Where the determinative issue 
involves medical causation or etiology, or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  Epps, 126 
F.3d at 1468.  Further, in determining whether a claim is 
well-grounded, the supporting evidence is presumed to be true 
and is not subject to weighing.  King v. Brown, 5 Vet.App. 
19, 21 (1993).  

A well-grounded claim can also be established under 38 C.F.R. 
§ 3.303(b) (1999) by (1) evidence that a condition was 
"noted" during service or during an applicable presumption 
period; (2) competent evidence showing post service 
continuity of symptomatology; and (3) competent evidence of a 
nexus between the present disability and the post service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

The veteran was shown to have had a groin muscle strain in 
service associated with a low back complaint on at least one 
occasion, and a VA physician has opined that the two 
conditions are related.  The Board finds that this opinion is 
sufficient competent evidence to establish the possibility of 
a nexus between the currently identified low back disorder 
and the injury to the groin muscle in service.  In view of 
the foregoing, the Board finds that the veteran has met his 
burden with respect to submission of a well- grounded claim 
for service connection for a low back disorder, to include as 
secondary to the service-connected epididymitis/groin muscle 
strain.



ORDER

The claim of entitlement to service connection for a low back 
disorder, to include as secondary to the service-connected 
epididymitis/groin muscle strain is well grounded.  To this 
extent only, the appeal is granted.


REMAND

Because the claim of entitlement to service connection for a 
low back disorder, to include as secondary to the service-
connected epididymitis/groin muscle strain, is well grounded, 
VA has a duty to assist the appellant in developing facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.159 (1999); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

The Board notes that while a treating physician stated in May 
1999 that the service-connected groin muscle disorder and the 
back pain were related, and presented reasons for why she 
thought this was the case, it is demonstrated that he had 
multiple evaluations and treatment over the years for his 
groin symptoms which did not refer to any significant low 
back problem or complaints.  While the veteran did indicate 
in June 1994 that he had low back pain, no diagnosis 
pertaining to the lumbar spine was rendered until April 1998 
when disc changes were observed at multiple levels.  
Additionally, it is not clear as to whether the VA physician 
had the entire record before her before making her 
assessments in May 1999.  In view of such, the Board finds 
that more corroborating evaluation by a specialist is 
indicated as to this matter for a more comprehensive 
assessment of the clinical data, and that further development 
is warranted.  

The fulfillment of the VA's statutory duty to assist the 
appellant includes providing additional VA examination by a 
specialist when indicated, and conducting a thorough and 
contemporaneous medical examination, and providing a medical 
opinion, which takes into account the records of prior 
medical treatment, so that the disability evaluation will be 
a fully informed one.  See Hyder v. Derwinski, 1 Vet.App. 221 
(1991); Green v. Derwinski, 1 Vet.App. 121, 124 (1991).

Accordingly, this case is REMANDED for the following actions:

1.  The appellant should be scheduled 
for a special VA examination to be 
conducted by a board-certified VA 
neurologist who has not previously 
examined him, to determine the nature 
and etiology of any and all low back and 
groin pain pathology now indicated.  All 
necessary tests and studies, should be 
performed, and all clinical 
manifestations should be reported in 
detail.  The examiner must be provided 
with the appellant's claims folder and a 
copy of this remand for review prior to 
conducting the examination.  The 
examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not that there is any 
etiological relationship between the 
veteran's groin and low back conditions, 
either on a direct incurrence in service 
basis, or secondary to service-connected 
disability basis.  Based on a review of 
all medical documentation and history on 
file, including the service medical 
records, the examiner should provide an 
opinion as to whether any current low 
back disorder or symptomatology was 
initially manifested in service, or is 
at least as likely as not secondary to 
the service-connected epididymitis and 
groin muscle strain.  The examiner 
should reconcile his/her opinion with 
any conflicting medical opinion of 
record.  The examination report should 
set forth in a clear, comprehensive, and 
legible manner all pertinent findings, 
and should include complete rationale 
for the opinions expressed.  The 
examination report should clearly 
reflect whether a review of the claims 
folder was performed.  The examination 
report should be returned in a legible 
narrative format. 

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the requested 
development has been completed in full.  
If the examination report does not 
include fully detailed descriptions of 
pathology or adequate responses to the 
specific opinions requested, the report 
must be returned to the examiner for 
corrective action.  38 C.F.R. § 4.2 
(1999). 

3.  The appellant should be given 
adequate notice of the examination, to 
include advising him of the consequences 
of failure to report.  If he fails to 
appear for the examination, this fact 
should be noted in the claims folder and 
a copy of the examination notification 
or refusal to report notice, whichever 
is applicable, should be obtained by the 
RO and associated with the claims 
folder.  

4.  Following completion of the 
requested development, the agency of 
original jurisdiction should 
readjudicate the issue of entitlement to 
service connection for a low back 
disorder, to include as secondary to the 
service-connected epididymitis/groin 
muscle strain to determine whether or 
not it may be granted.  If action 
remains adverse to the appellant, he 
should be furnished a supplemental 
statement of the case and be given the 
opportunity to respond.  The case should 
then be returned to the Board for 
further appellate consideration.

The purpose of the REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case either favorable or unfavorable at 
this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the appellant until 
he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals


 


